USCA4 Appeal: 21-4433      Doc: 23         Filed: 10/21/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4433


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JULIAN STUART BUTLER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. David J. Novak, District Judge. (2:20-cr-00044-DJN-DEM-1)


        Submitted: September 30, 2022                                 Decided: October 21, 2022


        Before AGEE, DIAZ, and HARRIS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: A. Moshe Sherman, COATES & DAVENPORT, P.C., Richmond, Virginia,
        for Appellant. Jessica D. Aber, United States Attorney, Richmond, Virginia, Daniel T.
        Young, Assistant United States Attorney, Kristin G. Bird, Special Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4433       Doc: 23         Filed: 10/21/2022      Pg: 2 of 4




        PER CURIAM:

               In the early morning hours of October 2, 2019, police approached a car parked at a

        gas station in Norfolk, Virginia. Police arrested Julian Stuart Butler, the car’s driver, after

        they noticed a firearm wedged between the driver’s seat and center console and learned

        that Butler had a prior felony conviction. Butler pled guilty to being a convicted felon in

        possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), reserving in his plea

        agreement the right to appeal the district court’s denial of his motion to suppress the

        firearm. The district court sentenced Butler to 84 months’ imprisonment. On appeal,

        Butler contends that the court erred in denying his motion to suppress because he was

        subjected to an unconstitutional seizure. We affirm.

               “In reviewing a district court’s ruling on a motion to suppress, this [c]ourt reviews

        conclusions of law de novo and underlying factual findings for clear error.” United

        States v. Clarke, 842 F.3d 288, 293 (4th Cir. 2016) (cleaned up). “Because the district

        court denied [Butler’s] motion to suppress, we construe the evidence in the light most

        favorable to the government.” Id. (internal quotation marks omitted).

               The Fourth Amendment guards against “unreasonable searches and seizures.”

        U.S. Const. amend. IV. However, “not every encounter between a police officer and a

        citizen is an intrusion” that implicates the citizen’s Fourth Amendment rights. United

        States v. Mendenhall, 446 U.S. 544, 553 (1980); see United States v. Weaver, 282 F.3d

        302, 309 (4th Cir. 2002) (noting that the Supreme Court has recognized three distinct types

        of police-citizen interactions, namely, arrests, brief investigatory stops, and brief

        encounters, “which require no objective justification”). “Only if a seizure took place does

                                                      2
USCA4 Appeal: 21-4433      Doc: 23          Filed: 10/21/2022     Pg: 3 of 4




        the Fourth Amendment come into play.” United States v. Wilson, 953 F.2d 116, 120

        (4th Cir. 1991).

               Accordingly, in determining whether the policer officers infringed upon Butler’s

        Fourth Amendment rights—and, thus, whether suppression of the firearm was warranted—

        we must first decide “whether a seizure even occurred.” Id. A seizure occurs “when an

        officer by means of physical force or show of authority, has in some way restrained [the

        individual’s] liberty,” United States v. Bowman, 884 F.3d 200, 211 (4th Cir. 2018) (internal

        quotation marks omitted), such that “a reasonable person would not feel free to leave or

        otherwise terminate the encounter,” Weaver, 282 F.3d at 309. In evaluating whether a

        seizure has occurred, we examine “the totality of the circumstances surrounding the

        [incident].” Id.

               Here, three uniformed police officers arrived at the scene, but they did not physically

        block Butler’s exit from the parking lot or display their weapons. Moreover, only two

        officers approached Butler’s car, and only one officer spoke to Butler. She did so in a

        conversational tone, did not accuse Butler of any wrongdoing, and asked him routine

        questions related to his welfare. See Wingate v. Fulford, 987 F.3d 299, 305 (4th Cir.)

        (noting police officers “may approach someone absent suspicion of criminal conduct and

        generally ask questions of that individual, request cooperation in a criminal investigation,

        or provide assistance” (cleaned up)), cert. denied, 142 S. Ct. 89 (2021). While the officer

        requested Butler’s identification, “officers may always request someone’s identification

        during a voluntary encounter,” and nothing in the officer’s tone or language suggested that

        she was ordering Butler to comply with her request. Id. at 310. Similarly, although Butler

                                                      3
USCA4 Appeal: 21-4433      Doc: 23          Filed: 10/21/2022     Pg: 4 of 4




        argues that the encounter became a seizure when the second officer activated her flashlight,

        the officer’s action was unremarkable. It was dark outside, the officer used her flashlight

        to illuminate Butler’s dimly lit car as he was rummaging around for his identification, and

        the officer remained relaxed and did not issue any commands. See United States v.

        Douglass, 467 F.3d 621, 624 (7th Cir. 2006) (finding officer’s activation of flashlight did

        not transform otherwise consensual encounter into a seizure).

               Under these circumstances, we conclude that the district court properly found that

        the police officers’ initial interaction with Butler was a consensual encounter, not a seizure

        implicating Butler’s Fourth Amendment rights. The officers did not seize Butler until they

        ordered him to exit the vehicle. The district court also found that this seizure was lawful

        because the officers had reasonable suspicion to investigate the legality of the firearm,

        which they noticed lying in plain view as Butler was searching for his identification, and

        Butler does not contest this finding on appeal. See United States v. Cohen, 888 F.3d 667,

        685 (4th Cir. 2018) (“[I]t is elementary that an issue not presented fairly in an appellant’s

        opening appellate brief is thereby waived.”).

               Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      4